Citation Nr: 0719434	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
testicular disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954 with additional service in the Army Reserve 
including inactive duty for training in April 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an October 2002 decision, the Board denied the veteran's 
appeal.  He thereafter appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
court vacated the Board's decision and remanded the case for 
action consisted with a joint motion of the parties.  When 
the case was before the Board in June 2004 and August 2006, 
it was remanded for further action by the originating agency.  
The case has been returned to the Board for further appellate 
action.


REMAND

In its August 2006 remand, the Board ordered that the veteran 
be provided notice in compliance with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   Specifically, the 
veteran was to be informed of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial of his claim.  In addition, he was to be 
informed of the specific, technical meanings of the terms 
"new" and "material."  

The Board notes that the Appeals Management Center (AMC) 
attempted to comply with the Board's remand instructions by 
providing the veteran a notice letter in August 2006; 
however, this letter is wholly inadequate.  The letter does 
not explain the correct bases for the prior denial of the 
veteran's claim, and it does not contain the correct 
definition of new and material evidence.  In a case such as 
this, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, he must be informed of the 
definition of new and material evidence, 
as codified in 38 C.F.R. § 3.156 (2001).   
He must be informed that his claim for 
service connection was previously denied 
on the bases that his diagnosed 
testicular condition was the result of a 
disease, not an injury, and that his 
period of reserve duty in April 1959 was 
for inactive duty for training.  The 
veteran must also be informed that in 
order to reopen his claim he should 
submit or identify evidence showing that 
his reserve service in April 1959 was 
active duty for training or submit or 
identify medical evidence showing that 
his testicular condition was the result 
of an injury and not a disease.  He must 
also be informed of the assistance that 
VA will provide to obtain evidence on his 
behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).









